Citation Nr: 0204954	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-31 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right tentorial 
meningioma as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for right tentorial meningioma as a result 
of exposure to ionizing radiation.  The veteran filed a 
timely appeal to this adverse determination.

In a decision dated in November 2000, the Board affirmed the 
RO's denial of the veteran's claim.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an order dated in April 2001, 
the Court vacated the Board decision and remanded the case to 
the Board.  The case has been returned to the Board for 
further appellate review.

In February 2002, the Board sent a letter to the veteran 
informing him that the Board Member who had conducted the 
hearing at which he testified in April 1999 was no longer 
employed by the Board, and apprising him of his right to 
testify at another hearing before another Board Member, if 
desired.  This letter requested that the veteran clarify his 
wishes by indicating his preference from among three choices 
listed on the letter, and returning the letter to the Board.  
The veteran was notified that if he did not respond to the 
letter within 30 days from the date of the letter, the Board 
would assume that he did not want an additional hearing and 
would proceed accordingly.  To date, no response has been 
received from the veteran.  Therefore, the Board finds that 
appellate review of the veteran's claim is proper at this 
time.







FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran has been diagnosed with a type of brain 
cancer.

3.  Cancer of the brain is listed as a disease specific to 
radiation-exposed veterans pursuant to the provisions of 38 
C.F.R. § 3.309(d)(2).

4.  The veteran participated in a "radiation-risk activity" 
at the Pacific Proving Grounds in 1954, and he is therefore 
considered to be a "radiation-exposed veteran" for the 
purpose of presumptive service connection under 38 C.F.R. 
§ 3.309(d)(3).


CONCLUSION OF LAW

The veteran's right tentorial meningioma is presumed to be 
due to radiation exposure in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's earlier decision in this 
case, dated in November 2000, was vacated and remanded by the 
Court in an Order dated in April 2001, following the filing 
of a Joint Motion for Remand and to Stay Proceedings by the 
appellant and the Secretary of VA in April 2001.  This motion 
was filed, and subsequently granted, in order to ensure 
compliance with recent legislation which was issued while the 
appellant's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of the change 
in the law brought about by this new law, called the Veterans 
Claims Assistance Act of 2000 (VCAA), a remand in this case 
was determined to be required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).

The VCAA, which was signed into law on November 9, 2000, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for right tentorial meningioma due to 
exposure to ionizing radiation.  The Board concludes that 
discussions as contained in the initial rating decision, in 
the statement of the case, in the Board remand in July 1999, 
at the time of a hearing before a member of the Board in 
April 1999, in the Board decision dated in November 2000 
(since vacated by the Court), and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  The Board observes that 
in a lengthy letter to the veteran dated in January 1995, the 
RO provided the veteran with detailed information about the 
evidence he needed to submit to VA to assist him with his 
claim, including evidence relating to the date and place of 
exposure to radiation at a nuclear atmospheric test, the name 
of the test, the number of tests witnessed, his organization 
or unit and rank at the time of the test, the duty place and 
organization unit from which he was detailed for 
participation, his activities during the test, whether he was 
issued a film badge, the named of other servicemembers who 
were with him at the time of participation, records of 
radiation exposure before and after service, his family 
history regarding cancer, and the current diagnosis of his 
claimed disease.  The veteran was also requested to provide 
complete clinical records of all medical care received during 
and after service.  The RO further indicated to the veteran 
in other correspondence that it was taking steps to obtain a 
radiation dose estimate, and to forward the veteran's 
information to the Director of Compensation and Pension 
Services and the Chief Public Health and Environmental 
Hazards Officer for their review, including a medical 
opinion.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, 
post-service VA inpatient and outpatient treatment notes and 
examination reports, several VA medical opinions, a radiation 
dose estimate from the Defense Nuclear Agency, a memorandum 
from the Director of Compensation and Pension Services, a 
medical opinion from the Chief Public Health and 
Environmental Hazards Officer, and personal statements made 
by the veteran in support of his claim.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See generally VCAA; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The veteran claims that he is entitled to service connection 
for a tentorial meningioma, a type of cancer of the brain.  
While the veteran concedes that this disease, first diagnosed 
in February 1993, was never treated in service, or for 
several decades thereafter, he contends that this disease 
resulted from exposure to ionizing radiation which he 
sustained while participating in Operation CASTLE at Bikini 
Atoll in the Marshall Islands (part of the Pacific Proving 
Grounds) in March and April 1954.

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be established by 
submitting evidence that the veteran is a radiation-exposed 
veteran who currently suffers from a disease which is listed 
as one of the types of cancer that are presumptively service 
connected in accordance with 38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2001) and 38 C.F.R. § 3.309(d) (2001).  

Second, service connection can be established by submitting 
evidence that the disease is one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (2001) that are 
service connected if sufficient radiation exposure is shown.  

Third, service connection may be granted on a direct basis 
when it is established by competent medical evidence that a 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), accord 120 F.3d 1239 (Fed. Cir. 
1997).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In analyzing the veteran's claim based on the presumptive 
provisions of 38 C.F.R. § 3.309(d), the Board observes that 
effective March 26, 2002, VA amended the regulations 
concerning presumptive service connection for certain 
diseases for veterans who participated in radiation-risk 
activities.  First, VA added five types of cancer to the 
existing list of fifteen types of cancer already included as 
diseases specific to radiation-exposed veterans under 38 
C.F.R. § 3.309(d)(2).  The five cancers added include cancer 
of the bone, cancer of the brain, cancer of the colon, cancer 
of the lung, and cancer of the ovary.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  As the revised list adds several disabilities, but 
does not remove any from the listing, the Board finds that 
the revised version is more favorable to the veteran.  Thus, 
the Board shall analyze the veteran's claim under these 
revised regulations.

The Board finds that as the veteran has been diagnosed as 
suffering from a tentorial meningioma, which is a type of 
brain cancer, he meets the first criterion of the revised 
regulations for establishing service connection on a 
presumptive basis for his disability.

Having found that the veteran suffers from a disease listed 
under 38 C.F.R. § 3.309(d)(2), the Board's analysis must turn 
to the question of whether the veteran is a "radiation-
exposed veteran" as that term is defined in paragraph (d)(3) 
of that section.  Under the regulations in effect at the time 
the veteran perfected his appeal, a "radiation-exposed 
veteran" was defined by regulation as a veteran who, while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3).  "Radiation-risk 
activity" was defined as onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(d).  VA regulations prescribe that 
the occupation of Hiroshima and Nagasaki by U. S. forces 
means official military duties within 10 miles of the city 
limits.  See 38 C.F.R. § 3.309(d)(3)(vi).  "Onsite 
participation" was defined at 38 C.F.R. § 3.309(d)(3)(iv).  
"Radiogenic disease" was defined as a disease that may be 
induced by ionizing radiation.  See 38 C.F.R. § 3.311(b)(2). 

The regulations which became effective March 26, 2002, 
discussed previously, also amended these definitions by 
expanding the definition of "radiation-risk activity" to 
also include service in which the service member was, as part 
of his or her official military duties, present during a 
total of at least 250 days before February 1, 1992, on the 
grounds of a gaseous diffusion plant located in Paducah, 
Kentucky, Portsmouth, Ohio, or the area identified as K25 at 
Oak Ridge, Tennessee during certain conditions, as well as 
service before January 1, 1974, on Amchitka Island, Alaska, 
if during such service, the veteran was exposed to ionizing 
radiation in the performance of duty related to the Long 
Shot, Milrow, or Cannikin underground nuclear tests.  38 
C.F.R. § 3.309(d)(3)(ii)(D)(1),(2) (2002).

A review of the evidence of record reveals extensive official 
documentation which confirms that the veteran was exposed to 
ionizing radiation during Operation CASTLE.  Indeed, the 
Defense Nuclear Agency has estimated that the veteran was 
exposed to 3.7 rem of external gamma radiation (upper 
boundary of estimate 5.7 rem), with a committed dose to the 
brain stem of 0.15 rem, as a result of this participation.  
Therefore, the Board finds that the veteran, because of his 
documented participation in Operation CASTLE, is known to 
have participated in a radiation-risk activity under 38 
C.F.R. § 3.309(d)(3)(ii), and is therefore a radiation-
exposed veteran.

Therefore, having determined that the veteran is a radiation-
exposed veteran who currently suffers from a disease which is 
listed as one of the types of cancer that are presumptively 
service connected under 38 C.F.R. § 3.309(d) (2001), the 
Board finds that service connection for right tentorial 
meningioma due to exposure to ionizing radiation is 
warranted.  


ORDER

Service connection for a right tentorial meningioma as a 
result of exposure to ionizing radiation is granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

